              Case 2:09-cr-20143-JWL Document 256 Filed 07/28/20 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,              )
                                       )
                      Plaintiff,       )
                                       )
      v.                               )                Case No. 09-20143-01-JWL
                                       )
KENNETH A. RAYFORD,                    )
                                       )
                      Defendant.       )
                                       )
_______________________________________)


                             MEMORANDUM AND ORDER

         This matter comes before the court on the defendant’s motion for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A) (doc. 239). For the reasons set forth below,

the court grants the motion. The court reduces the defendant’s sentence to time served

and imposes a special term of supervised release until October 23, 2021 with the additional

restriction that the special term of supervised release shall include home confinement.1 At

the end of the special term of supervised release, the defendant will begin serving his

previously imposed term of supervised release.



         I.       Procedural History

         On June 21, 2010, the defendant Kenneth Rayford pled guilty to one count of

attempted bank robbery, in violation of 18 U.S.C. § 2113(a); one count of carrying and


1
    The United States Probation Office has reviewed and approved defendant’s home plan.
        Case 2:09-cr-20143-JWL Document 256 Filed 07/28/20 Page 2 of 8




using a firearm during and in relation to the attempted bank robbery, in violation of 18

U.S.C. § 924(c); and two counts of aggravated bank robbery, in violation of 18 U.S.C. §

2113(a), (d). He was sentenced to concurrent 108–month terms of imprisonment on the

bank robbery counts and a consecutive 60–month term on the firearm count, for a total of

168 months imprisonment. His sentence was affirmed on appeal. United States v. Rayford,

466 Fed. Appx. 687 (10th Cir. 2011). He is incarcerated at FCI Forrest City Low, and his

present projected release date is October 23, 2021.



       II.    Analysis

       The defendant seeks relief pursuant to 18 U.S.C. § 3582(c)(1)(A). That statute

allows a defendant to bring a motion for reduction of a term of imprisonment “after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt

of such a request by the warden of the defendant’s facility, whichever is earlier.” See id.

The government concedes that the defendant has exhausted his administrative remedies

such that the court has jurisdiction to consider the motion on its merits.

       The moving defendant bears the burden of establishing that “compassionate release”

is warranted under Section 3582(c)(1)(A), and a court exercises its discretion in ruling on

such a motion. See United States v. Jackson, 2020 WL 2812764, at *2 (D. Kan. May 29,

2020) (Lungstrum, J.) (citing cases).

       Section 3582(c)(1)(A) provides that a court may reduce a sentence if it finds, after

considering applicable factors from Section 3553(a), that (a) extraordinary and compelling

                                              2
        Case 2:09-cr-20143-JWL Document 256 Filed 07/28/20 Page 3 of 8




reasons warrant the reduction and (b) the reduction is consistent with the applicable policy

statement issued by the Sentencing Commission. See 18 U.S.C. § 3582(c)(1)(A). To

address this statutory provision, the Sentencing Commission promulgated the policy

statement found at U.S.S.G. § 1B1.13, which adds the requirement that the defendant not

be a danger to the safety of another person or the community. See id. In addition, in

Application Note 1 to the statement, the Commission set forth four circumstances (in

subdivisions (A) through (D)) under which “extraordinary and compelling reasons” may

exist. See id. applic. note 1. In this case, the court looks to subdivision (D), known as the

“catchall” provision, which provides as follows:

              (D) Other Reasons. – As determined by the Director of the Bureau
       of Prisons, there exists in the defendant’s case an extraordinary and
       compelling reason other than, or in combination with, the reasons described
       in subdivisions (A) through (C).

See id. Subdivision (D) thus provides that circumstances other than those listed in

subdivisions (A) through (C) may be sufficient to warrant relief, as determined by the

Bureau of Prisons (BOP). The BOP has made no such determination in this case.

Nevertheless, as this court has previously determined, in accordance with the weight of

authority, the court is not limited to circumstances (A) through (C), and it may exercise its

own discretion to determine whether other extraordinary and compelling reasons warrant

relief under the statute. See Jackson, 2020 WL 2812764, at *3.

       The defendant argues that extraordinary and compelling reasons for immediate

release from prison exist because his age (69 years old), medical conditions (Type 2

diabetes, hypertension, and congestive heart failure) and the conditions of his confinement


                                             3
        Case 2:09-cr-20143-JWL Document 256 Filed 07/28/20 Page 4 of 8




create an increased risk of serious harm or death from the ongoing coronavirus pandemic.

The government concedes that the defendant’s age and medical conditions combined

constitute extraordinary and compelling reasons sufficient for this court to consider early

release under the statute. Nonetheless, the government opposes the motion on the grounds

that the § 3553(a) factors weigh against early release in light of the nature and seriousness

of the defendant’s offenses and to provide just punishment for those offenses.             As

highlighted by the defendant in his reply, then, the sole question before the court is whether

the § 3553(a) factors outweigh the risks to the defendant’s health if he remains incarcerated

for the 16 months remaining on his sentence.

       The court concludes in its discretion, for the reasons set forth below, that the §

3553(a) factors weigh in favor of early release when measured against the risk to the

defendant’s health if he remains in custody. Without question, the defendant’s underlying

health conditions place him at a higher risk with respect to the COVID-19 coronavirus.

Defendant is 69 years of age. The government does not dispute that defendant has diabetes

and hypertension.2 The CDC lists Type 2 diabetes as a condition that increases the risk of

severe illness from COVID-19. See CDC, Coronavirus Disease 2019 (COVID-19): People

of Any Age with Underlying Medical Conditions, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html (last accessed July 28,

2020). And in its most recent guidance, the CDC added hypertension to its list of

conditions that may increase an individual’s risk of severe illness from COVID-19. See id.


2
 The government notes that the defendant’s medical records suggest that his congestive
heart failure is in remission.
                                              4
          Case 2:09-cr-20143-JWL Document 256 Filed 07/28/20 Page 5 of 8




Additionally, in multiple studies of patients with COVID-19, most patients who died had

at least one comorbidity. See United States v. Pullen, 2020 WL 4049899, at *5 (D. Kan.

July 20, 2020). Among the comorbidities, hypertension appeared frequently, indicating a

strong relationship between hypertension and a patient’s likelihood of developing a severe

illness from COVID-19. See id. (citing JAMA Internal Medicine, Risk Factors Associated

with Acute Respiratory Distress Syndrome and Death in Patients with Coronavirus

Disease           2019           Pnuemonia             in          Wuhan,            China,

https://jamanetwork.com/journals/jamainternalmedicine/fullarticle/2763184       (Mar.     13,

2020) (in a study of 201 infected patients, 84 developed acute respiratory distress syndrome

(ARDS), and of those 84 with ARDS, 23 had hypertension compared to just 16 of 117 with

hypertension who did not develop ARDS); The Lancet, Are Patients with Hypertension

and    Diabetes     Mullitus    at   Increased     Risk     for   COVID-19      Infection?,

https://www.thelancet.com/journals/lanres/article/PIIS-2600(20)30116-8/fulltext         (Mar.

11, 2020) (concluding that the most frequent comorbidities of patients with COVID-19

were diabetes, hypertension, and cerebrovascular disease)).

       In addition to his underlying health conditions, defendant’s risk is increased by the

fact that he is presently incarcerated at Forrest City Low, where more than one-third of the

prison population has been infected by COVID-19. The BOP’s website shows that 29

inmates have active cases of COVID-19 and 2 staff members have active cases. This

outbreak suggests that the BOP’s preventative measures have not been successful at the

facility, where social distancing among inmates is simply not possible.          Thus, the

combination of defendant’s age, his underlying health conditions, which increase his risk

                                             5
         Case 2:09-cr-20143-JWL Document 256 Filed 07/28/20 Page 6 of 8




of serious harm from the virus, and the outbreak at the facility, where it appears that

measures to contain the virus have been ineffective, provides an extraordinary and

compelling reason for relief in this case, as the government clearly recognizes in its

response.

       The policy statement in Guideline Section 1B1.13 requires that defendant not be a

danger to the safety of another person or the community, and the court finds that this

requirement is satisfied in this case. As the defendant highlights, data supports the

conclusion that the defendant’s risk of recidivism is slim in light of his age.          The

government concedes as much in its response. (“[T]he defendant’s age may rule out any

continued dangerousness.”). The court also notes that defendant is presently in a low-

security facility.

       Finally, the applicable Section 3553(a) factors do not compel a contrary conclusion

and weigh in favor of early release to home confinement. Those factors are: (1) the nature

of the offense and the defendant’s personal history and characteristics; (2) his sentence

relative to the nature and seriousness of his offenses; (3) the need for a sentence to provide

just punishment, promote respect for the law, reflect the seriousness of the offense, deter

crime, and protect the public; (4) the need for rehabilitative services; (5) the applicable

Guideline sentence; and (6) the need to avoid unwarranted sentence disparities among

similarly-situated defendants. 18 U.S.C. § 3553(a)(1)-(6). To be sure, the nature of the

defendant’s offenses is serious but the seriousness of those offenses was reflected in the

sentence that he received and will complete in home confinement. The defendant’s

incarceration for a period of approximately 129 months, together with a term of home

                                              6
         Case 2:09-cr-20143-JWL Document 256 Filed 07/28/20 Page 7 of 8




confinement, is sufficient to serve the goals of incapacitation, deterrence, retribution, and

rehabilitation.

       In summary, the court concludes in its discretion that extraordinary and compelling

reasons warrant the reduction of the defendant’s sentence to time served pursuant to

Section 3582(c)(1)(A), and the defendant’s motion is hereby granted.



       IT IS THEREFORE ORDERED BY THE COURT THAT defendant’s motion

for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) (doc. 239) is hereby

granted. The court reduces defendant’s sentence to time served.



       IT IS FURTHER ORDERED BY THE COURT THAT imposes a special term

of supervised release until October 23, 2021 with the additional restriction that the special

term of supervised release shall include home confinement. During this time, defendant

shall remain at his place of residence except for employment; education; religious services;

medical, substance abuse, or mental health treatment; attorney visits; court appearances;

court-ordered obligations; or other activities as pre-approved by the U.S. Probation Officer.

Defendant shall be required to wear a location monitoring device, which will include Radio

Frequency, Global Positioning System and/or Random Tracking at the discretion of the

probation officer, and defendant shall abide by all technology requirements. Defendant

shall follow all location monitoring procedures specified by the probation officer, and

defendant must contribute toward the cost, to the extent that he is financially able to do so,

as directed by the Court or the probation officer. At the end of the special term of

                                              7
        Case 2:09-cr-20143-JWL Document 256 Filed 07/28/20 Page 8 of 8




supervised release, the defendant will begin serving his previously imposed term of

supervised release. All previously imposed terms and conditions of defendant’s supervised

release remain in effect.



       IT IS SO ORDERED.


       Dated this 28th day of July, 2020, in Kansas City, Kansas.


                                                s/ John W. Lungstrum
                                                John W. Lungstrum
                                                United States District Judge




                                            8
